Citation Nr: 0825733	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-10 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to October 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a right knee disability, to include as 
secondary to a service-connected low back disability.  The 
Board remanded this claim for additional development in 
December 2007.    


FINDING OF FACT

The veteran's current right knee disability first manifested 
after his separation from service and is unrelated to his 
service or to any incident therein, and is not shown to be 
the result of or aggravated by the service-connected low back 
disability.  


CONCLUSION OF LAW

The veteran's current right knee disability was not incurred 
in or aggravated by his active service, and is not 
proximately due to, the result of, or aggravated by the 
service-connected low back disability.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, like arthritis, will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.      

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran contends that he is entitled to service 
connection on a secondary basis for his right knee disability 
because the disability is due to his service-connected low 
back disability.  

On VA examination in February 2008, the veteran reported that 
in 1973, when he was in the military, he fell and suffered 
low back pain with radiation down the right leg to the ankle.  
He stated that he did not have a direct right knee injury in 
service.  He reported that his legs gave way due to low back 
and leg pain in 2002, and he fell onto his right knee.  
Examination revealed that the veteran used a cane and knee 
brace and had an antalgic gait.  There was no evidence of 
arthritis, deformity, instability, episodes of dislocation or 
subluxation, effusion, or ankylosis.  The veteran had daily 
episodes of locking and moderate weekly flare-ups.  There was 
giving way of the knees, pain, stiffness, and weakness.  
Range of motion testing of the right knee showed 120 degrees 
flexion and 0 degrees extension.  All ranges of motion were 
noted to produce pain.  An x-ray of the right knee showed 
very slight narrowing of the femorotibial joint but no acute 
bony injury.  The examiner reviewed the entire claims file 
and diagnosed the veteran with right knee degenerative joint 
disease secondary to a medial meniscus tear and right knee 
status post medial meniscectomy.  He opined that the right 
knee disability was not caused by the veteran's low back 
strain because the veteran had not had any knee problem until 
2002 when he fell onto his right knee as a result of his legs 
giving way.  He explained that the veteran's low back strain 
with right leg radiation to ankle during service was a result 
of radiculitis, and the veteran had admitted no direct injury 
to the right knee during service.  He concluded that there 
was no evidence of the low back disability affecting or 
aggravating the right knee disability.    

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the February 2008 VA medical opinion is 
probative based on the examiner's thorough and detailed 
examination of the veteran as well as the adequate rationale 
for his opinion.  In addition, there are no contrary 
competent medical opinions of record.  Accordingly, the Board 
finds that service connection for the veteran's right knee 
disability, as secondary to his service-connected low back 
disability, is not warranted.   

The Board now turns to the question of whether the veteran is 
entitled to service connection on a direct basis for a right 
knee disability.

The veteran's service medical records show that the veteran 
was treated for a laceration of the right knee and contusion 
of the back when he fell over a wheelbarrow in April 1971.  A 
January 1972 medical report showed that the veteran 
complained of hitting his knee and low back when he fell in 
his barracks.  On separation examination in November 1973, 
the veteran made no complaints regarding his knees, and his 
lower extremities were found to have no abnormalities.  Since 
there were only two recorded complaints of knee pain during 
approximately 4 years of service and the veteran's lower 
extremities were found to be normal on examination at 
separation, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).    

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
right knee disability.  38 C.F.R. § 3.303(b).   

The first post-service evidence of record of a right knee 
disability is a January 2002 VA medical report where the 
veteran reported falling on his right knee onto the concrete 
while walking two weeks previously.  He complained of 
soreness and pain in the right knee.  

VA medical records dated from March 2002 to August 2002 show 
that the veteran received treatment for a right knee medial 
meniscus tear, chondromalacia in the medial and lateral 
compartments of the right knee, and right patellofemoral 
joint chondromalacia.  He underwent a right knee arthroscopy 
with partial meniscectomy, chondroplasty, and synovectomy in 
May 2002.  

A January 2005 x-ray of the right knee showed mild 
degenerative changes, mild lipping of the tibial spine, mild 
patellar spurring, and minimal narrowing of the medial 
compartments.  

On VA examination in February 2008, the veteran reported that 
in 1973, when he was in the military, he fell and suffered 
low back pain with radiation down the right leg to the ankle.  
He stated that he did not have a direct right knee injury in 
service.  He reported that his legs gave way due to low back 
and leg pain in 2002, and he fell onto his right knee.  
Examination revealed that the veteran used a cane and knee 
brace and had an antalgic gait.  There was no evidence of 
arthritis, deformity, instability, episodes of dislocation or 
subluxation, effusion, or ankylosis.  The veteran had daily 
episodes of locking and moderate weekly flare-ups.  There was 
giving way of the knees, pain, stiffness, and weakness.  
Range of motion testing of the right knee showed 120 degrees 
flexion and 0 degrees extension.  All ranges of motion were 
noted to produce pain.  An x-ray of the right knee showed 
very slight narrowing of the femorotibial joint but no acute 
bony injury.  The examiner reviewed the entire claims file 
and diagnosed the veteran with right knee degenerative joint 
disease secondary to a medial meniscus tear and right knee 
status post medial meniscectomy.  He opined that the right 
knee disability was not caused by the veteran's low back 
strain because the veteran had not had any knee problem until 
2002 when he fell onto his right knee as a result of his legs 
giving way.  He explained that the veteran's low back strain 
with right leg radiation to ankle during service was a result 
of radiculitis, and the veteran had admitted no direct injury 
to the right knee during service.  He concluded that there 
was no evidence of the low back disability affecting or 
aggravating the right knee disability.     

The Board finds that the February 2008 VA medical opinion is 
probative based on the examiner's thorough and detailed 
examination of the veteran as well as the adequate rationale 
for his opinion.  In addition, there are no contrary 
competent medical opinions of record.  Also, the veteran 
himself has not related his right knee disability to any 
inservice event or injury, but rather to a post-service fall.  
Therefore, there is no evidence relating the right knee 
disability to the inservice right knee complaints.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
veteran's current right knee disability.  The evidence is 
also against a finding that the right knee disability is a 
result of the veteran's service-connected low back 
disability.  In addition, arthritis (or any other knee 
disability) was not diagnosed within one year of separation, 
so presumptive service connection for a right knee disability 
is not warranted.  

The veteran contends that his current right knee disability 
is related to his active service because he contends it is 
related to his back disability.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

To the extent that the veteran contends that the evidence 
shows continuity of symptoms after discharge and supports his 
claim for service connection, the Board notes that the first 
post-service evidence of the veteran's right knee disability 
is in January 2002, approximately 28 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the veteran's right knee disability 
was incurred in or aggravated during service.  In addition, 
the Board finds that the evidence is against a finding that 
the veteran's right knee disability is proximately due to, 
the result of, or aggravated by his service-connected low 
back disability.  As the preponderance of the evidence is 
against the claim for service connection, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2003; a rating 
decision in May 2003; and a statement of the case in February 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2008 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a right knee disability, to include as 
secondary to a service-connected low back disability, is 
denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


